DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Joint Inventors
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Amendment
All pending claims 1-32 filed January 26, 2021 were examined in this final office action necessitated by amendment to both independent claims.
Response to Arguments
35 USC 102
Applicant’s arguments, see remarks filed January 26, 2021, with respect to the rejection(s) of claim(s) under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made necessitated by amendment to both independent claims. Arguments were hinged on Lawrence alone and with other 
35 USC 101
Applicant’s arguments, see remarks filed January 26, 2021, with respect to the rejection(s) of claim(s) under 35 USC 101 have been fully considered and are not persuasive. The amended independent claims remain rejected under 35 USC 101. A human can execute claim 1 using manual/semi-manual techniques. Even with the order processor, and assuming the order processor is not human and is a computing device, e.g. server, the Applicant is relying upon conventional technology. There is no improvement to the computing elements. The claims as amended do not add significantly more to the abstract ideal. There is no subject matter in any claim that moves beyond an abstract idea and conventional computing processes.
Examiner’s Recommendation
Mr. Kulikowski, you are welcome to schedule a telephone interview for further discussion. While there is not guarantee of an allowance resulting from this interview, our goal is to find subject matter that may be helpful in moving prosecution forward. While this amendment did put the squeeze on Lawrence, an open/pending order is a well-known concept in purchase/procurement management. Closing orders based upon various criteria is also a well-known concept. You may reach me at 571-272-6760 or by electronic mail: robert.pond@uspto.gov.
Claim Rejections - 35 USC § 101

Claims 1-32 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without adding significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to either a practical application of the abstract idea or significantly more than the abstract idea itself. Groupings of abstract ideas include: Mathematical Concepts, Mental Processes and Certain Methods of Organizing Human Activity. 
Certain Methods of Organizing Human Activity include: 
Fundamental economic principles or practices, 
Commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and 
Managing personal behavior or relationships or interaction between people (including social activities, teaching and following rules or instructions).
Mathematical Concepts
Mathematical relationships
Mathematical formulas
Mathematical calculations
Mental Processes
Concepts performed in the human mind (including an observation, evaluation, judgement, opinion)
Step 1
In the instant case, claim 1 is directed to a process. Claim 1 is representative of claims 2-32 regarding analysis under 35 USC 101.
Step 2A Revised (First Prong)
Determine whether claim 1 is directed to a judicial exception. Elements of an abstract idea are highlighted in bold:
Claim 1. (Currently Amended)  A computer-implemented method comprising:
receiving, at an e-commerce order processor, an order comprising at least one product, wherein the order is received in conjunction with an order completion event;
receiving an order completion criterion, wherein the order is to be maintained as an open order at least until the completion criterion is met; 
receiving an order change to the open order; and 
processing an order completion based on the order completion criterion, 
wherein the open order is changed to a closed order responsive to the processing of the order completion.

The claim as a whole executes a method that is directed to an abstract idea comprising processes that can be executed by a human utilizing mental processes while following a procedure dependent upon human activity.
Step 2A Revised (Second Prong)
Integration into a practical application:
a) requires an additional element or a combination of elements in the claim to apply, rely on, or use the judicial exception in a manger that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception; and 
b) uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application.
Generic elements are underlined:
Claim 1. (Currently Amended) A computer-implemented method comprising:
receiving, at an e-commerce order processor, an order comprising at least one product, wherein the order is received in conjunction with an order completion event; 
receiving an order completion criterion; 
receiving an order change; and
processing an order completion based on the order completion criterion.

The claim as a whole executes a method that is directed to an abstract idea comprising processes that can be executed by a human utilizing mental processes while following a procedure dependent upon conventional computing techniques.

Limitations that are indicative of integration into a practical application comprise:
Improvements to the functioning of a computer, or to any other technology or technical field, see MPEP 2106.05(a) formerly considered under Step 2B.
No evidence of an improvement to the functioning of a computer, or to any other technology or technical field.
Applying the judicial exception with, or by use of, a particular machine, see MPEP 2106.05(b); formerly considered under Step 2B.
No evidence exists in the instant specification or claims of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing, see MPEP 2106.05(c) formerly considered under step 2B.
No evidence exists of a transformation or reduction of a particular article to a different state or thing.
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, see MPEP2106.05(e), formerly considered under step 2B, and Vanda Memo.
The claim does not go beyond generally linking the use of the judicial exception to a particular technological environment, e.g. processor. 
Limitations that are not indicative of integrations into a practical application comprise:
Adding the words “apply it” (or an equivalent) with the judicial exceptions, or mere instructions to implement an abstract ideal on a computer, or merely uses a computer as tool to perform an abstract idea, see MPEP 2106.05(f), formerly considered under step 2B.
Adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05(g), formerly considered under step 2B.
Generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h) formerly considered under step 2B.
The claims and instant specification generally link the use of the judicial exception to a particular technological environment or field of use, e.g. database

The elements of the instant method steps do not offer substantially more than the sum of the functions of the steps when each is taken alone. That is, the steps involved in the recited process undertake their roles in performance of their activities according to their generic functionalities which are well-understood, routine and conventional. The elements together execute in routinely and conventionally accepted coordinated manners and interact with their partner elements to achieve an overall outcome which, similarly, is merely the combined and coordinated execution of generic computer functionalities which are well-understood, routine and conventional activities previously known to the industry.
Step 2B (Revised)
In Step 2B, evaluate whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible.
If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible.

The claim, when viewed as a whole, relies on conventional computer processing functions (receiving data, storing data, retrieving data, manipulating data) that courts have routinely found insignificant to transform an abstract idea into a patent-eligible invention. See Alice, 134 S. Ct. at 2360. As such, the claims amount to nothing significantly more than an instruction to implement the abstract idea on a generic computer which is not enough to transform an abstract idea into a patent-eligible invention.
Conclusion
Claims 1-32 recite processes that can be executed by a human utilizing mental processes with conventional computing devices while following a procedure dependent upon human activity. This judicial exception is not integrated into a practical application because generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements store and retrieve information in memory which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP 2106.05(d).
Accordingly, the examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 32 claim extra-solution activity having no bearing on the outcome of their respective parent claims. Correction is required: cancelation or an amendment that further narrows parent claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-17 and 20-32 are rejected under 35 USC 103 as being unpatentale over Lawrence, US 2003/0065574, in view of Dhillon et al., US 2015/0235299 “Dhillon.”
In Lawrence, see at least:
Regarding claim 1: A computer-implemented method comprising:
receiving, at an e-commerce order processor, an order comprising at least one product, wherein the order is received in conjunction with an order completion event;
[0011] In accordance with an exemplary embodiment of the present invention, a system for order-based management is provided, such as where each order is scheduled for manufacturing as it is received.  The system includes an order management system that receives customer order data and generates order approval data.
[0039] Credit approval system 206 receives order entry data and generates credit approval data including credit approval feedback data.  The credit approval data can include transaction approval data from a financial institution, transaction denial data, denial reason data, credit approval delay data, delay reason data, credit approval data, and other suitable information.  The credit approval feedback data can include order entry system 204 feedback data (such as notification data notifying an operator to contact the customer for correction of credit approval data and schedule delay data indicating that the order entry data was received from order entry system 204 after schedule data requirements), order placement system 202 feedback data, or other suitable feedback data.
Please note: Credit approval qualifies as a completion event.
receiving an order completion criterion, wherein the order is to be maintained as an open order at least until the completion criterion is met; 
Rejection is based upon the teachings applied to claim 1 in part by Lawrence and further taught and/or suggested by Lawrence-Dhillon.
Additionally in Lawrence:
[0032] Manufacturing operations system 108 can be implemented in hardware, software, or a suitable combination of hardware and software, and which can be one or more software systems operating on a general purpose server platform.  Manufacturing operations system 108 receives materials receipt data and generates manufacturing completion data and completion feedback data.  The materials receipt data can include data identifying the date on which the materials reflected in the materials order data were received, the location of those materials, the vendor that provided the materials, the cost of the materials, and other suitable information.  The manufacturing completion data can include data identifying the BOM, the employee, agent or device completing assembly, the build time of the unit, the actual time of completion of each step, the quality of the unit after testing, and other suitable information.  The completion feedback data can include data identifying changes in the BOM as a result of testing the unit, the expected shipping date, the status of the unit during assembly, and other suitable information.  In one exemplary embodiment, manufacturing operations system 108 can provide the completion feedback data to update the materials feedback data and other suitable data.  Manufacturing operations system 108 can then provide the completion feedback data to any of the systems contained herein.
[0033] Shipping system 110 can be implemented in hardware, software, or a suitable combination of hardware and software, and which can be one or more software systems operating on a general purpose server platform.  Shipping system 110 receives the manufacturing completion data and generates shipping date data and shipping feedback data.  The shipping date data can include data identifying the customer order data, the date the item is to be shipped to the customer, whether the unit was shipped on that date, the actual shipping date of the item, and other suitable information.  The shipping feedback data can include data identifying the status of the unit during the shipping step, the actual shipping date of the item, the reason the deadline was not met (if any), and other suitable information.  In one exemplary embodiment, shipping system 110 can provide the shipping feedback data to update the completion feedback data and other suitable data.  Shipping system 110 can then provide the shipping feedback data to any of the systems contained herein. 
[0038] Order entry system 204 receives customer order data and generates order entry data including order entry feedback data.  The order entry data can include the date of order entry, customer order data, and other suitable information.  The order entry feedback data can include order placement system 202 feedback data (such as order correction data, schedule correction data, data identifying that the ordered goods or services have been discontinued, notification data notifying an operator to contact the customer for selection of alternate goods and services, schedule delay data indicating that the customer order data was received from order placement system 202 after schedule data requirements), or other suitable feedback data.
Although Lawrence’s customer order data represent an open order until a completion event occurs, Lawrence is a bit vague as to a difference between open and pending order status. Dhillon on the other hand would have taught Lawrence techniques useful in managing various stages of order processing with respect to open orders and completion events.
In Dhillon, see at least:
[0003] After some (typically all) goods and/or services specified in a purchase order have been delivered by the seller, buyer's employee may change the purchase order by generating a change order, by clicking on a "A" using a mouse as illustrated in FIG. 1C.  To generate the change order, it may be necessary to manually gather certain information, such as the quantity of item 1000 received for line 1 being 4.0, as shown in a column with the header "*PO Qty" shown in FIG. 1D.  Thus, a prior art buyer's employee may need to mentally remember such information, for use in input into another screen (not shown) to generate the change order.  Some prior art change orders are described in, for example, US Patent Application Publication 2010/0211482 by Nambiar et al. published Aug.  19, 2010, entitled "Change Order Template For Purchase Order Document Amendment" which is incorporated by reference herein in its entirety, as background. 
[0004] A status of "close" (or "final close") of a purchase order indicates that the purchase order cannot be used for any further receiving or invoicing in future.  Such "closing" (or "final closing") of a purchase order is commonly performed by the buyer's employee after a match (or "final match") between: (1) a purchase order, (2) a receipt indicating that goods and/or services were received as specified in the purchase order, and (3) an invoice (or debit note or voucher) for the amount, as specified in the purchase order.  The just-described match between these three documents is also known in the prior art as a three-way match, e.g. as described in US Patent Application Publication 2005/0240524 by Van De Van et al. published Oct.  27, 2005, entitled "Method and Apparatus For Account Payable Matching For An Online Purchasing System" which is incorporated by reference herein in its entirety, as background.
[0005] When all PO lines in a purchase order are expected to have no more receiving, that purchase order may be closed.  A closed PO can be re-opened, e.g. as described in US Patent Application Publication 2013/0282535 by Bhaowal et al. published Oct.  24, 2013, entitled "Reopening A Final Closed Purchase Order For Continuation Of Receipt and Invoice" which is incorporated by reference herein in its entirety, as background. 
[0006] Depending on the nature of goods and/or services, certain purchase orders may be kept open, so that these open purchase orders can be used to match future receipts and/or invoices.  For example, a purchase order for a copier may include a first line for the new copier itself, and a second line for toner to be repeatedly delivered in future.  When the new copier is delivered and invoiced, the first line in the PO is typically closed (e.g. by performing the above-described three-way match thereon), while the second line in the PO is typically kept open.  After passage of several years of normal use, the copier may break-down and get decommissioned, so that no toner is needed.  At this stage, the second line can remain open in the purchase order, even though no toner is needed.  Closing of the second line may become delayed indefinitely, e.g. if an employee responsible for decommissioning the copier (who may not even know about the purchase order) does not notify another employee responsible for the purchase order. 
[0013] A human user employed by the buyer may specify via user input, different logics in different sets of PO close short rules, for different business units.  Automatic use of one or more logics, which may be identified by PO close short rules that match internal attributes of a PO line enables close short processing of PO lines that otherwise would remain available in future, for receiving of items that are unnecessary.  Close short processing of PO lines can be performed: (1) in some embodiments one PO line at a time e.g. in response to user input identifying each PO line individually to be checked for matching one of the PO close short rules, (2) in other embodiments all lines in open POs of a specific business unit may be checked for close short processing e.g. in a process initiated by a user command or (3) in still other embodiments, all lines may be checked for close short processing in user-selected PO(s).
[0026] Change(s) to PO line 241IJ are determined by certain embodiments of one or more computers 200 (FIG. 2A) by use of a rule that is automatically identified from among multiple rules ("PO close short rules"), based on values of attributes of PO line 241IJ.  Certain embodiments of one or more computers 200 set up the PO close short rules, which are to be used in changing PO lines, in an operation 310 (FIG. 2A), and store the PO close short rules in a database 220 (FIG. 2A).  Depending on the embodiment, database 220 may be accessed via a relational database management system (RDBMS), in the normal manner.  A specific manner in which operation 310 is performed (e.g. as illustrated in FIG. 3A) is different in different embodiments.  After storage of PO close short rules in database 220, the stored PO close short rules are retrieved from database 220 and applied in an operation 230 (FIG. 2A) by one or more computers 200 to reduce numeric terms in one or more PO lines 241IJ selected by user input indicating buyer's decision to no longer purchase. 
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of maintaining an open order until completion criteria are met as taught by Dhillon would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Dhillon to the teachings of Lawrence would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
receiving an order change to the open order; and
Rejection is based upon the teachings and rationale applied to claim 1 and further taught and/or suggested by Lawrence-Dhillon.
In Lawrence-Dhillon, see at least:
[Lawrence: 0028] … The order feedback data can include data identifying the reason for denying a transaction, changes that need to be made to the customer order data, materials that were not included but are necessary for assembly, and other suitable data. 
[Lawrence: 0030] … The order planning feedback data can include data identifying changes such as a new estimated build date, new materials to fulfill the customer's order, and other suitable information.
[Dhillon: 0038] … For example, a preexisting value of "10" of the PO quantity 481 in PO line 241IJ (FIG. 4B) is identified in a change order to be replaced by a new value of "3" (currently vouchered) as accepted quantity 482 (FIG. 4G).  When the change order is processed (e.g. also in act 238), the PO line 241IJ is closed short.  Thereafter, the one or more computers 200 go to act 239 wherein the change is transmitted to the seller, e.g. as a change order or alternatively as a modified purchase order (with the new value).  The transmission to seller in act 239 may be done electronically (by sending a signal to the seller's computer 500 from buyer's computer(s) 400) or in paper (by printing and mailing). 
processing an order completion based on the order completion criterion, wherein the open order is changed to closed order responsive to the processing of the order completion.
Rejection is based upon the teachings and rationale applied to claim 1 and further taught and/or suggested by Lawrence-Dhillon.
In Lawrence-Dhillon, see at least:
[Lawrence: 0029] In one exemplary embodiment, order management system 102 can generate the order approval data based on the customer order data.  For example, order management system 102 can generate the order approval data by processing the payment information identified within the customer order data, by determining the availability of materials or the requested item, and other suitable order approval methods.  Order management system 102 can provide the order feedback data to any of the systems contained herein.
[Dhillon: 0030] In act 234, values of certain attributes a selected PO line 241IJ are used to identify a PO close short rule from among multiple such rules stored in a database 220.  In doing so, the one or more computers 200 of some embodiments may check if values of internal attributes of PO line 241IJ match corresponding values of any rule among a group of rules of a specific business unit ("plurality of rules").  The attributes whose values are used in act 234 are internal to a buyer (and normally not transmitted to a seller's computer).  The attributes are picked ahead of time based on their indication of specific conditions under which a buyer typically determines whether the PO line (or a schedule therein) can be processed in certain ways, e.g. closed.
[Dhillon: 0033] … For example, rule 336 in FIG. 3C is identified by act 234 for having identical values of corresponding attributes of PO line 241IJ are as follows: attribute "Receiving Required Option" has value "Required", attribute "Amount Only Option" has value yes (as indicated by a check), and attribute "Match Line Option" has value "Full Match." 
Please note: Dhillon’s rules identify order completion criteria.
Regarding claim 2: The method of claim 1, further comprising processing an order deferment for the order based on the order completion criterion.
Rejection is based upon the teachings and rationale applied to claim 1 and further taught and/or suggested by Lawrence-Dhillon:
[Lawrence: 0063] At 622, manufacturing completion data is generated, and the method proceeds to 624 where it is determined whether completion feedback is required, such as if manufacturing was not completed due to incomplete parts.  If completion feedback is required, the method proceeds to 626 where completion feedback data is generated.  The method then returns to a suitable previous step if correction is required, or proceeds to 628 if completion feedback or correction is not required.
Regarding claim 4: The method of claim 2, wherein the order deferment is a delay in a payment processing and fulfillment of the order.
Rejection is based upon the teachings and rationale applied to claim 2 and further taught and/or suggested by Lawrence-Dhillon: A delay in manufacturing or shipping as illustrated in Lawrence: Fig. 6 (624-YES) or Fig. 6 (630-YES) defers payment processing. 
Regarding claim 5: The method of claim 2, wherein the order deferment is a delay in an invoicing and fulfillment of the order.
Rejection is based upon the teachings and rationale applied to claim 2 and further taught and/or suggested by Lawrence-Dhillon: A delay in manufacturing or shipping as illustrated in Lawrence: Fig. 6 (624-YES) or Fig. 6 (630-YES) defers invoice processing. 
Additionally in Lawrence-Dhillon, see at least:
[Dhillon: 0038] Order entry system 204 receives customer order data and generates order entry data including order entry feedback data.  The order entry data can include the date of order entry, customer order data, and other suitable information.  The order entry feedback data can include order placement system 202 feedback data (such as order correction data, schedule correction data, data identifying that the ordered goods or services have been discontinued, notification data notifying an operator to contact the customer for selection of alternate goods and services, schedule delay data indicating that the customer order data was received from order placement system 202 after schedule data requirements), or other suitable feedback data.
Regarding claim 6: The method of claim 1, wherein the order completion event comprises a payment submission and payment processing of the payment submission is made after processing the order completion.
Rejection is based upon the teachings and rationale applied to claim 1 and further taught and/or suggested by Lawrence-Dhillon:
In Lawrence-Dhillon, see at least:
[Lawrence: 0029] In one exemplary embodiment, order management system 102 can generate the order approval data based on the customer order data.  For example, order management system 102 can generate the order approval data by processing the payment information identified within the customer order data, by determining the availability of materials or the requested item, and other suitable order approval methods.  Order management system 102 can provide the order feedback data to any of the systems contained herein. 
Regarding claim 7:   The method of claim 1, wherein the order completion event comprises a payment authorization and payment processing of the payment authorization is made after processing the order completion.
Rejection is based upon the teachings and rationale applied to claim 1 and further taught and/or suggested by Lawrence-Dhillon: 
[Lawrence: 0068] At 712, the customer order data is submitted for credit approval.  The method then proceeds to 714 where it is determined whether credit feedback is required.
Regarding claim 8:  The method of claim 1, wherein the order completion event comprises a payment offer and fulfillment of the payment offer is made after processing the order completion.
Rejection is based upon the teachings and rationale applied to claim 1 and further taught and/or suggested by Lawrence-Dhillon: [Lawrence: 0077] … At 926, the completed product is transferred to shipping for shipment to the customer. 
Regarding claim 9:  The method of claim 1, wherein the order completion is processed in the absence of receiving the order change after a predetermined period of time.
Rejection is based upon the teachings and rationale applied to claim 1 and further taught and/or suggested by Lawrence-Dhillon: Each decision block in Lawrence: Fig. 6 (604, 612, 618, 624, 630) represents a predetermined period of time.
Regarding claim 10: The method of claim 1, wherein the order completion criterion is stored as an order preference.
Rejection is based upon the teachings and rationale applied to claim 1 and further taught and/or suggested by Lawrence-Dhillon: Lawrence: Target ship date is a preference.
Regarding claim 11.  The method of claim 1, wherein the order completion criterion is a monetary purchase value threshold for the order.
Rejection is based upon the teachings and rationale applied to claim 1 and further taught and/or suggested by Lawrence-Dhillon: 
In Lawrence-Dhillon, see at least:
[Lawrence: 0039] Credit approval system 206 receives order entry data and generates credit approval data including credit approval feedback data.  The credit approval data can include transaction approval data from a financial institution, transaction denial data, denial reason data, credit approval delay data, delay reason data, credit approval data, and other suitable information.  The credit approval feedback data can include order entry system 204 feedback data (such as notification data notifying an operator to contact the customer for correction of credit approval data and schedule delay data indicating that the order entry data was received from order entry system 204 after schedule data requirements), order placement system 202 feedback data, or other suitable feedback data. 
[Lawrence: 0068] At 712, the customer order data is submitted for credit approval.  The method then proceeds to 714 where it is determined whether credit feedback is required.  If credit feedback is required, the method proceeds to 716 where credit approval feedback data is generated, such as a change in the amount of credit needed, a request for additional credit approval data, a notification that credit was denied, or other suitable feedback data.  The method then returns to a suitable previous step if correction is required, or proceeds to 718 if credit approval feedback or correction is not required.  At 718, order approval data is generated.
Regarding claim 12:   The method of claim 1, wherein the order completion criterion is a time period delay between the received order and the processing of the order completion.
Rejection is based upon the teachings and rationale applied to claim 1 and further taught and/or suggested by Lawrence-Dhillon: see time period delay illustrated in Lawrence: Fig. 6 (602[Wingdings font/0xE0] 608[Wingdings font/0xE0] 616[Wingdings font/0xE0] 622[Wingdings font/0xE0] 628[Wingdings font/0xE0] 634).
Regarding claim 13:    The method of claim 1, wherein the order completion criterion is a quantity threshold for the at least one product.
Rejection is based upon the teachings and rationale applied to claim 1 and further taught and/or suggested by Lawrence-Dhillon: 
In Lawrence-Dhillon, see at least: 
[Lawrence: 0029] … For example, order management system 102 can generate the order approval data by processing the payment information identified within the customer order data, by determining the availability of materials or the requested item, and other suitable order approval methods.  Order management system 102 can provide the order feedback data to any of the systems contained herein. 
Regarding claim 14:  The method of claim 1, wherein the order completion criterion is a quantity threshold for products comprising the order.
Rejection is based upon the teachings and rationale applied to claim 1 and further taught and/or suggested by Lawrence-Dhillon: 
In Lawrence-Dhillon, see at least: 
 [Lawrence: 0071] At 808, bill of materials data is generated, such as by generating a list of materials that is required to manufacture the ordered item.  The method then proceeds to 810 where it is determined whether bill of materials feedback is required, whether certain materials are missing that are required, such as if materials are present that can cause a conflict with other materials or if required materials have not been provided.  Please note: Missing material that dynamically establishes a threshold resulting in a material feedback process, see at least Fig. 6 (618[Wingdings font/0xE0]620).
Regarding claim 15: The method of claim 1, wherein the order completion criterion is a number of changes made to the order.
Rejection is based upon the teachings and rationale applied to claim 1 and further taught and/or suggested by Lawrence-Dhillon: 
In Lawrence-Dhillon, see at least: 
[Dhillon: 0038] In performing act 237, a preexisting value of the numeric term in PO line 241IJ is compared with a new value determined by use of the logic, and when there has been an over-delivery or correct delivery (i.e. when the new value is greater than or equal to the preexisting value), the "yes" branch is taken from act 237 and the PO line 241IJ is kept unchanged, and the one or more computers 200 go to optional act 242.  In performing act 237, when there has been an under-delivery (i.e. when the new value is less than the preexisting value), then the one or more computers 200 go to act 238.  In act 238, the new value is used to change the numeric term in PO line 241IJ (FIG. 4B).  For example, a preexisting value of "10" of the PO quantity 481 in PO line 241IJ (FIG. 4B) is identified in a change order to be replaced by a new value of "3" (currently vouchered) as accepted quantity 482 (FIG. 4G).  When the change order is processed (e.g. also in act 238), the PO line 241IJ is closed short.  Thereafter, the one or more computers 200 go to act 239 wherein the change is transmitted to the seller, e.g. as a change order or alternatively as a modified purchase order (with the new value).  The transmission to seller in act 239 may be done electronically (by sending a signal to the seller's computer 500 from buyer's computer(s) 400) or in paper (by printing and mailing). 
Please note: Change order outcome resulted in a two (2) changes to close the order.
Regarding claim 16:    The method of claim 1, wherein the order change is at least one of adding a product to the order, deleting a product from the order, or changing a quantity for a product in the order.
Rejection is based upon the teachings and rationale applied to claim 1 and further taught and/or suggested by Lawrence-Dhillon: 
In Lawrence-Dhillon, see at least: 
[Lawrence: 0028] … The order feedback data can include data identifying the reason for denying a transaction, changes that need to be made to the customer order data, materials that were not included but are necessary for assembly, and other suitable data.
[Lawrence: 0031] … The materials feedback data can include data identifying the status of materials' orders, the estimated build time, possible changes of materials, and other suitable information.
Regarding claim 17:   The method of claim 1, wherein the order is a new product order and is for at least one new product and processing the order completion comprises an order fulfillment process.
Rejection is based upon the teachings and rationale applied to claim 1 and further taught and/or suggested by Lawrence-Dhillon: Lawrence: products are new manufactured products.
Regarding claim 20:  The method of claim 1, wherein the product is a service to be provided.
Rejection is based upon the teachings and rationale applied to claim 1 and further taught and/or suggested by Lawrence-Dhillon: 
In Lawrence-Dhillon, see at least: 
[Lawrence: 0038] Order entry system 204 receives customer order data and generates order entry data including order entry feedback data.  The order entry data can include the date of order entry, customer order data, and other suitable information.  The order entry feedback data can include order placement system 202 feedback data (such as order correction data, schedule correction data, data identifying that the ordered goods or services have been discontinued, notification data notifying an operator to contact the customer for selection of alternate goods and services, schedule delay data indicating that the customer order data was received from order placement system 202 after schedule data requirements), or other suitable feedback data. 
Regarding claim 21:  The method of claim 1, wherein the e-commerce order processor provides a user interface for composing the order, presenting the order completion event, and providing the order completion criterion.
Rejection is based upon the teachings and rationale applied to claim 1 and further taught and/or suggested by Lawrence-Dhillon: Lawrence: Customer orders are received by an electronic system connecting client computers which implies they were composed.
Regarding claim 22:  Rejection is based upon the teachings and rationale applied to claim 1.
Regarding claims 23-32:  Rejections are based upon the teachings and rationale applied to claims 1, 22 and dependents of claim 1 reciting similar subject matter.
Claim 3 is rejected under 35 USC 103 as being unpatentable over Lawrence, US 2003/0065574, and Dhillon, US 2015/0235299, as applied to claim 2 further in view of Chan et al., US 2007/0179859 “Chan.”
Regarding claim 3.  The method of claim 2, wherein the order deferment is pre-processed with respect to receiving the order.
Rejection is based upon the teachings applied to claim 2 in part by Lawrence-Dhillon and further taught and/or suggested by Lawrence-Dhillon-Chan. Although Lawrence-Dhillon are silent regarding the order deferment is pre-processed, Chan on the other hand would have taught Lawrence-Dhillon pre-processed order deferment reasons.
In Chan, see at least:
[Chan: 0049] … Examples of pre-defined block reasons are discussed below.  In contrast to block information 320, which block manager 318 creates for order block 312 for order 304, a set of pre-defined block reasons exists before all orders are submitted and still exists after all orders are fulfilled.  Block manager 318 associates at least one block reason from the set of block reasons with each block for order 304.  When block manager 318 associates block reason 328 with order block 312, block manager 318 also indirectly associates block reason 328 with order 304 for which order block 312 is set.  Therefore, block manager 318 also indirectly associates block reason 328 with customer 302, catalog item 306, and store 308 that is associated with order 304. 
[0065] … FIG. 5 illustrates examples of sets of actions for specific block reasons, including may not execute 502, the order processing stages that are not executed when an order is blocked, re-execute 504, a set of order processing stages that are re-executed when an order block is resolved, and recovery actions 506, recovery actions that are executed.  The order may be the same as order 304, and the order block may be the same as order block 312, both in FIG. 3.  The set of actions that are executed when an order block is set for an order may be based on a combination of the set of actions specified by may not execute 502 and the set of actions specified by recovery actions 506.  Recovery actions 506 may be executed when an order block is set, when an order is held, or when an order block is resolved.  The set of actions specified by re-execute 504 are executed when an order block is resolved.
[0073] … The block manager determines if block information is associated with an order (step 702). …
[0074] If the block manager determines that block information is associated with an order, the block manager determines if the block state of the block information associated with the order is set to blocked (step 706). …
[0076] If the block manager determines that the block state of the block information associated with the order is set to blocked, the block manager references the block reason information table using the block reason associated with the order to determine if the current order processing stage may be executed for the order (step 718).  The block reason may be the same as block reason 328 in FIG. 3.  When the block state of the block information is set to blocked, the block manager determines if the current order processing stage may be executed for the order.  If the block reason information table specifies that the current order processing stage may not be executed for the order, the block manager indicates to the e-commerce order processing system to not execute the current order processing stage (step 720).  If the block manager indicates to the e-commerce order processing system to not execute the current order processing stage, then the block manager creates, if necessary, and updates, if necessary, an order hold table (step 722).  When an order processing stage may not be executed for an order, the order is held at that order processing stage.  If an order hold table does not already exist, the block manager creates the order hold table.  The block manager may not need to update the order hold table with an entry for the order if the block manager previously updated the order hold table with an entry for the order during a previous attempt to execute the current order processing stage.  If the block manager determines whether to create or update an order hold table, the block manager returns to step 702 to evaluate the next order for the current order processing stage. 
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of pre-processing an order hold, i.e. an order deferment, as taught by Chan would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Chan to the teachings of Lawrence would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Claims 18 and 19 are rejected under 35 USC 103 as being unpatentable over Lawrence, US 2003/0065574, and Dhillon, US 2015/0235299, as applied to claim 1 further in view of Mathai et al., US 2009/0234875 “Mathai.”
Regarding claim 18:  The method of claim 1, wherein the order is an exchange order for exchanging a first product for a second product and processing the order completion comprises an exchange of product process.
Rejection is based upon the teachings applied to claim 1 in part by Lawrence-Dhillon and further taught and/or suggested by Lawrence-Dhillon-Mathai. In Lawrence-Dhillon, alternative goods or services can be offered. Although Lawrence-Dhillon are silent regarding an exchange process, Mathai on the other hand would have taught Lawrence-Dhillon useful techniques for exchanging & returning products.
In Mathai, see at least:
[0021] When a product return or exchange request occurs, again, either at a bricks-and-mortar store or through an on-line Web site, the request is sent to the controller 102.  The controller 102 updates the database 104 accordingly and automatically triggers the data analyzer 106.  The data analyzer 106 performs critical and extensive analysis of the relevant data.  Critical analysis or a condensed view of summary product metrics are updated in graphs and/or tables of the transaction registry 108. 
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of exchanging products as taught by Mathai would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Mathai to the teachings of Lawrence would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Regarding claim 19:  The method of claim 1, wherein the order is a return order for returning a product and processing the order completion comprises a product return process.
Rejection is based upon the teachings and rationale applied to claim 18.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2004/0019531 (Broussard et al.) January 29, 2004, discloses: Operation of a publicly accessible purchasing system, including receiving, on a receipt date, from a purchaser in a publicly accessible purchasing system, a deferred purchase request ("DPR") for an item to be purchased; soliciting at least one bid from at least one vendor; receiving at least one bid from one or more bidding vendors; selecting a selected vendor, in dependence upon the at least one received bid; and issuing, in dependence upon the DPR, a purchase order to the selected vendor on a date subsequent to the receipt date.  A DPR can include an instruction to solicit bids.  A DPR can include an indication of a minimum number of bids to be solicited, the method further comprising terminating the DPR if the received bids number less than the minimum number of bids indicated by the bid number indication. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        April 20, 2021